 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

BIOFUELS EVALUATION AND LICENSE AGREEMENT

 

This Biofuels Evaluation and License Agreement (this “Agreement”), dated as of
February 8, 2012 (the “Effective Date”), is made by and between Senesco
Technologies, Inc., a Delaware corporation with a place of business at 721 Route
202/206, Suite 130, Bridgewater, New Jersey 08807 (“Senesco”) and Senesco, Inc.,
a New Jersey corporation with a place of business at 721 Route 202/206, Suite
130, Bridgewater, New Jersey 08807 a wholly-owned subsidiary of Senesco
(“Senesco Sub”, and together with Senesco, the “Senesco Parties”), on the one
hand, and BioCorp Ventures LLC, a Delaware limited liability company with a
place of business at 336 Bon Air Center #418, Greenbrae, CA 94904 (“BCV”), on
the other. The Senesco Parties and BCV are each hereinafter referred to
individually as a “Party” and together as the “Parties”; provided, however, that
for clarity Senesco Sub does not make any representations or warranties to BCV
pursuant to Sections 8.1 or 8.2 and does not have any obligations under Sections
8.4 or 8.6 below.

 

RECITALS

 

WHEREAS, the Senesco Parties own certain proprietary technology related to
modulating the expression of genes in algal and plant cells to increase yield,
increase growth rates and reduce the harmful effects of a wide variety of
environmental stresses;

 

WHEREAS, BCV desires to evaluate the Senesco Parties’ technology and, upon
satisfactory completion of such evaluation, to obtain an exclusive license to
develop and commercialize such Senesco Parties’ technology in the field of
biofuels products, and the Senesco Parties are willing to grant such license on
the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I



DEFINITIONS

 

Section 1.1.   Certain Defined Terms. The following terms shall have the
meanings set forth below:

 

“Affiliate” means with respect to each Party, any Person that directly or
indirectly is controlled by, controls or is under common control with a Party.
For the purposes of this definition only, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to a Person means (a) in the case of a corporate entity,
direct or indirect ownership of voting securities entitled to cast at least
fifty percent (50%) of the votes in the election of directors or (b) in the case
of a non-corporate entity, direct or indirect ownership of at least fifty
percent (50%) of the equity interests with the power to direct the management
and policies of such entity. For purposes of this Agreement, notwithstanding
anything to the contrary herein, neither Senesco nor any other equity holders of
BCV shall be deemed to be an Affiliate of BCV, other than a holder of all of the
outstanding capital stock of BCV.

 

 

 

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Applicable Law” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, domestic or foreign.

 

“Bankruptcy Code” has the meaning set forth in Section 9.9.

 

“BCV” has the meaning set forth in the introductory paragraph hereof.

 

“BCV Improvements” means all Sole Inventions and Technology and other
intellectual property, whether or not patentable, that are conceived of,
discovered, developed or authored after the Effective Date, by or on behalf of
BCV, whether alone or together with Third Parties, whether or not in connection
with this Agreement, that relate to or are an improvement to or derivative of
any Biofuel IP. BCV Improvements excludes Joint Inventions and Joint Patents.

 

“BCV Indemnitees” has the meaning set forth in Section 8.4(b).

 

“BCV Owned Service Improvements” means any and all Technology created pursuant
to the Services pursuant to Section 2.4 that (a) is not related to or an
improvement to or a derivative of the Biofuel IP and (b) is not related to or
derived from any research or development conducted by or on behalf of the
Senesco Parties or their Affiliates relating to eIF-5A technology.

 

“Biofuel IP” means (a) the Biofuel Patent Rights; and (b) the Biofuel Know-How.

 

“Biofuel Know-How” means any and all (a) Existing Technology, (b) Developed
Technology and (c) Joint Inventions. The Biofuel Know-How does not include any
trademarks, software or information technology systems.

 

“Biofuel Patent Rights” means (a) the Existing Biofuel Patent Rights, (b) any
and all Patent Rights that claim Biofuel Know-How and that are Controlled by the
Senesco Parties or their Affiliates as of the Effective Date and/or during the
Term, including the Senesco Parties’ and their Affiliates’ interest in any Joint
Patent, and (c) Senesco Improvement Patent Rights.

 

“Commercialization License” has the meaning set forth in Section 2.1(b).

 

“Commercialization License Commencement Date” means the date of the next day
following the Evaluation Period Termination Date.

 

“Commercially Reasonable Efforts” means, with respect to a Party’s obligation
under this Agreement, the carrying out of such obligations in a diligent and
sustained manner using such effort and employing such resources as would
normally be exerted or employed by a similarly-situated company.

 

- 2 -

 

 

“Confidential Information” means, with respect to a Party, all proprietary or
confidential information and materials (whether or not patentable) disclosed by
one Party to the other, including all trade secrets, processes, formulae, data,
know-how, improvements, inventions, chemical or biological materials, assays,
techniques, marketing plans, strategies, and customer lists, regardless of
whether any of the foregoing are marked “confidential” or “proprietary” or
communicated to the other Party by the disclosing Party in oral, written,
graphic, or electronic form.

 

“Control” or “Controlled” shall mean with respect to the subject item, the
possession (whether by ownership or license, other than pursuant to this
Agreement) by a Party of the right to grant to the other Party access or a
license as provided herein under such item or right without violating the terms
of any agreement or other arrangement with any Third Party or, with respect to
any agreements or arrangements executed with any Third Party after the Effective
Date, incurring any additional costs or expenses under any such agreement or
arrangement, provided that if the other Party agrees to bear such additional
costs or expenses with respect to the subject item, such subject item shall be
deemed Controlled by the Party granting the access or license herein.
Notwithstanding anything to the contrary in this Agreement, no Technology,
materials, information or other intellectual property or other proprietary
rights not Controlled by a Party or any of its Affiliates prior to an Industry
Transaction (as defined below) of such Party will be Controlled for purposes of
this Agreement after such Industry Transaction, other than (a) Technology,
material, intellectual property or information conceived, reduced to practice,
authored, developed, generated or otherwise made by any Person within the
Acquiring Group (defined below) as part of the activities under this Agreement
or in the course of performing research or development in the Field using the
Biofuel IP during the Term, and (b) any Patent Right that claims priority,
directly or indirectly, to any other Patent Right first Controlled by a Party of
its Affiliates before the Industry Transaction no matter when such Patent Right
is filed or issued. For purposes of the foregoing, “Industry Transaction” for a
Party shall mean that (x) that such Party will have become an Affiliate of a
Third Party or (y) any sale, license or other transfer (in one transaction or a
series of related transactions, and by any means, including by merger or
consolidation) of all or substantially all of such Party’s assets or that
portion of its business pertaining to the subject matter of this Agreement will
have occurred to a Third Party (such Third Party in this clause (x) and/or (y),
together with its affiliates (for clarity including any Person that becomes an
affiliate of such Third Party as a result of the Industry Transaction), the
“Acquiring Group”).

 

“Cover” means, with respect to any Patent Rights, that the manufacture, use,
offer for sale, sale or import of any article or composition of matter, or the
practice of any process or method, infringes at least one (1) Valid Claim of
such Patent Rights.

 

“Developed Technology” means any and all Technology that is (a) created by or on
behalf of the Senesco Parties or their Affiliates in the course of performing
research or development in the Field during the Term, or (b) created pursuant to
the Services provided by the Senesco Parties’ or their Affiliates’ employees
pursuant to Section 2.4 (excluding BCV Owned Service Improvements), in each case
that is Controlled by a Senesco Party or its Affiliates during the Term.

 

“Development Plan” has the meaning set forth in Section 3.1(c).

 

“Effective Date” has the meaning set forth in the introductory paragraph hereof.

 

- 3 -

 

 

“Evaluation License” has the meaning set forth in Section 2.1(a).

 

“Evaluation Period” means the period commencing on the Effective Date and ending
on the Evaluation Period Termination Date.

 

“Evaluation Period Termination Date” means (a) the six (6) month anniversary of
the Effective Date, or (b) such earlier date on which BCV elects to terminate
the Evaluation Period without terminating this Agreement, by written notice by
BCV to Senesco.

 

“Excluded Products” means the products listed on Schedule B.

 

“Existing Biofuel Patent Rights” means the Patent Rights listed on Schedule A
and any and all continuations, continuations-in-part (solely for claims that
claim priority to the Patent Rights listed on Schedule A), and divisionals
thereof, and all foreign equivalents of the foregoing Patent Rights, and all
reissues, reexaminations and extensions thereof.

 

“Existing Technology” means any and all Technology that (a) (i) provided proof
of concept for the Existing Biofuel Patent Rights, including the coding region,
promoter guidance and vectors used for plant transformations, or (ii) is
necessary or useful for the practice of the Existing Biofuel Patent Rights or
the research, development, manufacture, use or sale of products in the Field and
(b) is Controlled by a Senesco Party or its Affiliates as of the Effective Date.

 

“Field” means any and all (a) plants and plant products (including plant
organisms, progeny, cells, seeds, grain, grain component, tissue, and other
parts of plants) suitable for use in the production of biofuel and/or biofuel
feedstock, including all species of algae and all species in the genus
Miscanthus, but excluding the Excluded Products; (b) biodiesel, bioethanol and
other biofuels derived from the plants and plant products described in clause
(a) above; and (c) other products derived from the plants and plant products
described in clause (a), other than pharmaceutical, nutraceutical and food
products, provided that the foregoing exclusion of food products shall not apply
to algae.

 

“GAAP” means generally accepted accounting principles in the United States, or
internationally, as appropriate, consistently applied and shall mean the
international financial reporting standards (“IFRS”) at such time as IFRS (a)
becomes the generally accepted accounting standard and applicable laws require
that a Party use IFRS or (b) is adopted as the applicable accounting standard of
such Party.

 

“Indemnifying Party” has the meaning set forth in Section 8.4(c).

 

“Indemnitee” means any Person indemnified under Section 8.4.

 

“Joint Inventions” has the meaning set forth in Section 6.2.

 

“Joint Patents” has the meaning set forth in Section 6.2.

 

“Licenses” means, collectively, the Evaluation License and the Commercialization
License.

 

- 4 -

 

 

“Licensed Products” means any product in the Field that incorporates, contains,
utilizes, is enabled by or otherwise exploits the Biofuel IP, or the making,
using, selling or importing of which would, absent the Licenses granted
hereunder, infringe the Biofuel IP.

 

“Loss” has the meaning set forth in Section 8.4(a).

 

“Net Sales” means all amounts received by BCV or its Affiliates in consideration
for, or directly in connection with, (a) the sale or any other commercial
disposition of Licensed Products by BCV or its Affiliates to Third Parties,
including without limitation wholesalers and/or other intermediate Third
Parties, or (b) the sale or any other commercial disposition of Licensed
Products by BCV to a Sublicensee, where such Sublicensee is the final end user
of the Licensed Product and does not resell the Licensed Product, after
deducting (i) credits or allowances, if any, actually granted; (ii) discounts,
rebates, refunds, and chargebacks, actually granted or allowed, and customary
fees paid to distributors; (iii) freight, packaging, storage, shipping and
insurance charges; (iv) customs duties; (v) excises, sales taxes, duties or
other taxes imposed upon and paid with respect to such sales; and (vi) returns;
in each case to the extent specifically related to the Licensed Products and
actually allowed, incurred or paid during such period and not already reflected
in the amounts received; provided that all of the foregoing deductions are
incurred in the ordinary course and calculated in accordance with then-current
GAAP. For clarity, Net Sales do not include Sublicense Income. For purposes of
example and not limitation, if BCV or its Affiliates sells a quantity of
Licensed Product (e.g., Miscanthus seed) to a Third Party or Sublicensee (to the
extent within the scope of clause (b) above) and receives a payment therefor,
and BCV or its Affiliates subsequently receive payments or other consideration
from the Third Party or Sublicensee for a product derived from such quantity of
Licensed Product (e.g., seedlings, plants or biofuel), whether characterized as
partial payment for the initial sale of the Licensed Product, a success payment,
or otherwise, then Net Sales shall include the payment or other consideration
received from the initial sale of the Licensed Product to the Third Party as
well as such subsequent payments or other consideration (unless such subsequent
payments or other consideration fall within the scope of Sublicense Income).

 

If a Licensed Product is sold together with another product and not separately
invoiced or billed, the Parties shall agree upon the appropriate allocation of
the amount received in consideration for the Licensed Product, which allocation
shall reflect the fair market value of the Licensed Product and the other
product. If a Licensed Product contains one or more Traits in addition to the
Senesco Trait that confer material benefits to the Licensed Product, then the
Parties shall agree upon the appropriate allocation of the amount received in
consideration for the Senesco Trait, which allocation shall reflect the fair
market value of the Senesco Trait and the other Traits.

 

“Party” and “Parties” have the meaning set forth in the introductory paragraph
hereof.

 

“Patent Rights” means all rights arising under patents or patent applications
(including any patents issuing therefrom), as well as any continuations,
continuations-in-part, divisionals thereof and all reissues, reexaminations and
extensions thereof.

 

“Paying Party” has the meaning set forth in Section 4.7.

 

- 5 -

 

 

“Person” means an individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization or other similar entity or
governmental authority.

 

“Recipient Party” has the meaning set forth in Section 4.7.

 

“Relinquishing Party” has the meaning set forth in Section 7.1(c).

 

“Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period beginning on the date of first commercial
sale of a Licensed Product in a country, and ending upon the later of: (a) the
ten (10) year anniversary of such first commercial sale and (b) expiration of
the last-to-expire Valid Claim of a Biofuel Patent Right Covering such Licensed
Product in such country.

 

“SEC” has the meaning set forth in Section 5.1.

 

“Senesco” has the meaning set forth in the introductory paragraph hereof.

 

“Senesco Field” means all applications outside of the Field.

 

“Senesco Improvement Patent Rights” means any and all Patent Rights that claim
Technology created by or on behalf of a Senesco Party or its Affiliates in the
course of performing research or development outside of the Field during the
Term and which Technology (i) is an improvement to the Existing Technology or
any Developed Technology, and (ii) is applicable to plants and plant products
(including plant organisms, progeny, cells, seeds, grain, grain component,
tissue, and other parts of plants, but excluding Excluded Products).

 

“Senesco Indemnitees” has the meaning set forth in Section 8.4(a).

 

“Senesco Parties” has the meaning set forth in the introductory paragraph
hereof.

 

“Senesco Sub” has the meaning set forth in the introductory paragraph hereof.

 

“Senesco Trait” means any Trait that is caused or regulated by one or more genes
and is covered by a claim under the Biofuel Patent Rights.

 

“Sole Invention” has the meaning set forth in Section 6.2.

 

“Sublicense” means each sublicense agreement entered into by BCV pursuant to
Section 2.2.

 

“Sublicensee” means any Third Party of BCV to whom BCV grants a Sublicense of
the rights granted to BCV under this Agreement, as provided under Section 2.2.

 

- 6 -

 

 

“Sublicense Income” means any fees, royalties or other consideration received by
BCV or its Affiliates from a Sublicensee in consideration for, or directly in
connection with, the grant of a Sublicense pursuant to Section 2.2 or from the
sale or other commercial disposition of Licensed Products to a Sublicensee
(other than the consideration described in clause (b) of the definition of “Net
Sales”), including license fees, upfront payments, milestone payments, license
maintenance fees and equity; provided, that in the event that BCV receives
non-monetary consideration for the grant of a Sublicense, Sublicense Income
shall be calculated based on the fair market value of such consideration,
assuming an arm’s length transaction made in the ordinary course of business;
and provided further that Sublicense Income will be reduced by any amounts
returned by BCV on account of refunds or rebates given in respect of Sublicense
Income. Sublicense Income will not include (a) loaned or reimbursable amounts
(including research and patent expense reimbursements), (b) payments for the
supply of products or for research or other services provided by BCV (after the
effective date of Licensee’s sublicense agreement with such Sublicensee), but
only up to the fully loaded cost of goods (calculated in accordance with GAAP)
of such goods or the fully loaded internal cost of such services, or (c)
consideration for the purchase of an equity interest in BCV, but only up to the
fair market value of such equity interest.

 

“Technology” means all ideas, inventions, discoveries, biologic and other
materials, trade secrets, data, instructions, formulae, designs, specifications,
methods, processes, formulations, assays, techniques, know-how, technical
information (including structural and functional information), and manufacturing
process information, patentable or otherwise.

 

“Term” has the meaning set forth in Section 9.1.

 

“Territory” means worldwide.

 

“Third Party” means any Person other than BCV, the Senesco Parties and their
respective Affiliates.

 

“Third Party Agreements” has the meaning set forth in Section 8.2(d).

 

“Trait” means any biochemical, physiological, physical or other attribute or
phenotype of a cell, plant, or other plant component or organism.

 

“Valid Claim” means a claim in an unexpired and issued patent or pending patent
application that has not been disclaimed, revoked or held invalid or
unenforceable by a final unappealable decision of a government agency or court
of competent jurisdiction, or unappealed within the time limit allowed for
appeal, or which has not been admitted to be invalid or unenforceable through
reissue, reexamination or disclaimer or otherwise; provided that, on a
country-by-country basis, a patent application pending for more than seven (7)
years from the date of filing of such application as a utility, non-provisional
application shall not be considered to have any Valid Claim for purposes of this
Agreement from and after such seven (7) year date unless and until a patent with
respect to such application issues.

 

“Withholding Taxes” has the meaning set forth in Section 4.7.

 

- 7 -

 

 

Section 1.2.   Rules of Construction and Interpretation.

 

(a)       The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“any” means “any and all” unless otherwise clearly indicated by context. “$” as
used in this Agreement means the lawful currency of the United States. Where
either Party’s consent is required hereunder, except as otherwise specified
herein, such Party’s consent may be granted or withheld in such Party’s sole
discretion.

 

(b)       Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any laws herein shall be construed as
referring to such laws as from time to time enacted, repealed or amended, (iii)
any reference herein to any Person shall be construed to include the Person’s
successors and assigns, (iv) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (v) all references
herein to Articles, Sections or Schedules, unless otherwise specifically
provided, shall be construed to refer to Articles, Sections and Schedules of
this Agreement.

 

ARTICLE II

GRANT OF RIGHTS

 

Section 2.1.   Licenses.

 

(a)       Evaluation License. Subject to the terms and conditions of this
Agreement, during the Evaluation Period the Senesco Parties and their Affiliates
grant to BCV, and BCV accepts, an exclusive, royalty-free, sublicensable
(pursuant to Section 2.2) license under and to use the Biofuel IP to perform
research and development activities with respect to Licensed Products in the
Field and in the Territory to evaluate the Biofuel IP in order to determine
BCV’s interest in obtaining the Commercialization License (the “Evaluation
License”). Each of the Senesco Parties agrees, on behalf of itself and its
Affiliates, that other than the Evaluation License, during the Evaluation Period
it will not grant a license under or to use the Biofuel IP to research, develop,
make, have made, use, import, export, offer to sell or sell Licensed Products in
the Field and in the Territory without BCV’s prior written consent. BCV agrees
that, during the Evaluation Period, it will not sell, assign, license or
otherwise encumber, or transfer or fail to secure all ownership rights in and to
any BCV Improvements, BCV Owned Service Improvements, Joint Inventions or Joint
Patents (other than the Senesco Parties rights in the Joint Inventions and Joint
Patents), provided that BCV may grant non-exclusive licenses to and under the
foregoing to Affiliates and Third Parties to perform, during the Evaluation
Period, research and development activities on behalf of and for the benefit of
BCV with respect to Licensed Products in the Field and in the Territory to
evaluate the Biofuel IP in order to determine BCV’s interest in obtaining the
Commercialization License.

 

- 8 -

 

 

(b)       Commercialization License. Subject to the terms and conditions of this
Agreement, including the performance of BCV’s payment obligations hereunder, on
the Commercialization License Commencement Date the Senesco Parties and their
Affiliates grant to BCV, and BCV accepts, an exclusive, royalty-bearing,
sublicensable (pursuant to Section 2.2) license under and to use the Biofuel IP
to research, develop, make, have made, use, import, export, offer to sell and
sell Licensed Products in the Field and in the Territory (the “Commercialization
License”).

 

(c)       Except as expressly set forth in this Agreement, neither Party grants
any licenses under its intellectual property rights to the other Party.
Moreover, notwithstanding anything to the contrary herein, the Senesco Parties
and their Affiliates reserve all rights in and to, and BCV receives no license
hereunder to, the Biofuel IP in the Senesco Field.

 

Section 2.2.   Right to Sublicense.

 

(a)       BCV may sublicense its rights under the Evaluation License solely to
any Affiliate or Third Party engaged by BCV to perform research and/or
development activities on behalf of and for the benefit of BCV, but without the
right to grant further sublicenses, subject to compliance with the terms of this
Agreement. Not later than ten (10) business days after granting any Sublicense,
BCV shall provide Senesco with a true and correct copy of the Sublicense
agreement.

 

(b)       On and after the Commercialization License Commencement Date, BCV may
sublicense its rights under the Commercialization License to any Affiliate or
Third Party, including the right to grant further sublicenses through one or
more tiers of sublicensees, subject to compliance with the terms of this
Agreement. Not later than ten (10) business days after granting any Sublicense,
BCV shall provide Senesco with a true and correct copy of the Sublicense
agreement.

 

(c)       Each Sublicense granted by BCV to a permitted sublicensee pursuant to
this Section 2.2 shall be subject and subordinate to the terms and conditions of
this Agreement and shall contain terms and conditions consistent with those in
this Agreement and shall not in any way diminish, reduce or eliminate any of
BCV’s obligations under this Agreement. Without limiting the foregoing, each
Sublicense agreement with a permitted sublicensee shall be in writing and shall
contain the following provisions: (i) if the Sublicense includes
commercialization rights with respect to Licensed Products, a requirement that
such sublicensee submit applicable sales or other reports consistent with the
requirements of this Agreement, and (ii) a requirement to keep books and
records, and if the Sublicense includes commercialization rights with respect to
Licensed Products or the payment of Sublicense Income, to permit Senesco and any
licensor to Senesco of Biofuel IP licensed under this Agreement to BCV to audit
(through an independent auditor) such books and records, in each case consistent
with the requirements of this Agreement, (iii) a requirement that such
sublicensee comply with the confidentiality provisions of this Agreement, (iv) a
requirement to comply with all other applicable terms of this Agreement, and (v)
a provision specifying that Senesco shall be a third party beneficiary of such
Sublicense agreement with the independent right to enforce its terms against the
sublicensee to the extent reasonably necessary to protect the Senesco Parties’
rights under this Agreement. In addition, BCV shall use Commercially Reasonable
Efforts to obtain for Senesco and its licensors (x) the right to audit the books
and records of any Sublicensee that does not fall within the requirements of
clause (ii) above, and (y) the right to inspect each Sublicensee’s facilities
upon reasonable notice to the extent reasonably required to verify the
Sublicensee’s compliance with the terms of this Agreement, provided that if BCV
is unable to secure such rights for Senesco and its licensors, BCV shall secure
such rights for itself, and shall exercise such rights, at Senesco’s cost,
promptly after Senesco’s request and provide to Senesco a written report of the
audit and/or inspection.

 

- 9 -

 

 

(d)        BCV shall diligently enforce compliance by each of its sublicensees
with the applicable Sublicense agreement. Any act or omission of a sublicensee
shall be deemed an act or omission of BCV under this Agreement. If BCV discovers
that a sublicensee has taken any action or failed to take any action that would,
if done so by BCV, constitute a breach of this Agreement that continues beyond
all applicable grace periods, BCV promptly shall notify Senesco thereof, and in
addition to taking all actions reasonably necessary to cause the cessation of
such breach, BCV shall take such remedial action as may be reasonably requested
by Senesco, including termination of such sublicensee’s agreement as reasonably
requested by Senesco.

 

Section 2.3.   Marking. BCV shall label or mark each Licensed Product or the
Licensed Product container, package or labeling with the patent number or
numbers of any issued or pending patents included in the Biofuel IP that Cover
the Licensed Product. The content, form, location and language used for such
marking shall be in accordance with the laws and practices of each country in
which the Licensed Products are sold or the patents have issued or are pending.

 

Section 2.4.   Services. If at any time BCV desires that John Thompson or any
other employee of a Senesco Party or its Affiliates perform research and
development services related to the practice of the Biofuel IP in the Field
and/or any Licensed Product, the Parties shall in good faith negotiate for a
period of ninety (90) days from BCV’s written request a services agreement
pursuant to which such research and development services will be provided to
BCV. Such agreement will include provisions addressing confidentiality of each
Party’s Confidential Information and clear allocation of ownership of
intellectual property rights created by John Thompson and other employees of the
Senesco Parties and their Affiliates. Any BCV Owned Service Improvements will be
owned by BCV.

 

Section 2.5.   Jatropha Field Expansion. Senesco will use Commercially
Reasonable Efforts to obtain the right to expand the Field of the
Commercialization License under this Agreement to include all species in the
genus Jatropha, and will keep BCV promptly apprised of Senesco’s progress in
this regard. It is the intent of the Parties that such Field expansion would
require no additional compensation from BCV to Senesco. Notwithstanding the
foregoing, if a Senesco Party would be required to pay compensation to a Third
Party in order to grant such Field expansion to BCV, Senesco will so notify BCV
and the Parties will discuss and negotiate in good faith the terms of such Field
expansion, however, BCV will not be under any obligation to agree to such Field
expansion, nor shall the Senesco Parties be required to grant such Field
expansion to BCV if BCV elects not to pay any required compensation to such
Third Party or if the Parties otherwise are not able to agree upon the terms of
such Field expansion.

 

- 10 -

 

 

ARTICLE III

DEVELOPMENT AND COMMERCIALIZATION
OF LICENSED PRODUCTS

 

Section 3.1.   Evaluation, Development and Commercialization.

 

(a)       Evaluation Activities. During the Evaluation Period BCV shall, at its
sole cost and expense, perform the validation, market analysis research and
other activities described in the Development Plan with respect to Licensed
Products in the Field and in the Territory to evaluate the Biofuel IP in order
to determine BCV’s interest in obtaining the Commercialization License.

 

(b)       Development and Commercialization Responsibility. After the Evaluation
Period, as between the Parties, BCV shall be fully responsible for, and shall
have full control and authority over, the research, development and
commercialization of the Licensed Products and all costs and expenses related
thereto, including (i) all activities relating to manufacture, supply and sale
of all Licensed Products and (ii) all activities relating to any governmental
filings, registrations, applications and approvals relating to any of the
foregoing.

 

(c)       Diligence. After the Evaluation Period, BCV shall use Commercially
Reasonable Efforts to research, develop and commercialize at least one Licensed
Product in the Territory in accordance with the Development Plan attached hereto
as Schedule C (as such Development Plan may be updated from time to time by BCV
upon written notice to Senesco, the “Development Plan”); provided that the
Development Plan shall at all times reflect Commercially Reasonable Efforts to
develop and commercialize the Licensed Products). BCV shall provide Senesco with
a copy of each updated Development Plan promptly after it has been prepared by
BCV. For purposes of this Section 3.1(c), the efforts of BCV’s Affiliates and
Sublicensees will also be considered the efforts of BCV.

 

(d)       Compliance with Law. BCV shall comply in all respects with all
Applicable Laws in its research, development and commercialization of Licensed
Products.

 

(e)       Updates and Reports. In addition to royalty information reports to be
provided by BCV pursuant to Section 4.6 hereof, BCV shall provide Senesco with
(i) written reports at the end of each month during the Evaluation Period, which
reports shall update the validation and market research plan and goals in
Schedule C, contain all tests, experiments, experimental methods, conditions,
results and conclusions with respect to Licensed Products in the Field and the
Biofuel IP generated by or for BCV during such month, and contain all tests and
experiments planned to be conducted by or for BCV during the subsequent month,
and (ii) after the Evaluation Period, written reports at least every six (6)
months summarizing BCV’s and any Sublicensees’ efforts to conduct the research,
development and commercialization of the Licensed Products as contemplated
hereunder. For the avoidance of doubt, such reports after the Evaluation Period
shall at minimum discuss in a reasonably detailed fashion the steps BCV and its
Sublicensees have taken in the immediately preceding six (6) months with respect
to BCV’s obligations under this ARTICLE III. In addition, BCV shall provide
Senesco with prompt written notice of the occurrence of the first commercial
sale of each of the Licensed Products. All such reports and updates shall be
considered Confidential Information of BCV, subject to the terms of ARTICLE V
hereof.

 

- 11 -

 

 

Section 3.2.   Technology Transfer and Assistance. Senesco will, as soon as
reasonably possible after the Effective Date, provide BCV with (a) a copy of all
Biofuel Know-How reduced to writing and possessed by the Senesco Parties or
their Affiliates as of the Effective Date, and (b) upon BCV’s reasonable
request, copies of any pending, unpublished Biofuel Patent Rights. Thereafter,
Senesco will promptly provide or make available to BCV any additional Biofuel
Know-How in the Senesco Parties’ or their Affiliates’ Control. During the first
three (3) months after the Effective Date, Senesco will use Commercially
Reasonable Efforts to provide reasonable assistance to BCV for the orderly
transfer and transition to BCV of all current Senesco Party research and
development activities relating to the Biofuel IP in the Field and/or any
Licensed Products in the Field, and Senesco will use Commercially Reasonable
Efforts to make available to BCV employees and/or consultants of the Senesco
Parties with knowledge about the Biofuel IP in the Field and/or any Licensed
Products in the Field. During the subsequent nine (9) months, Senesco shall
provide up to an aggregate of ten (10) hours per month of such assistance and
employee and/or consultant time. Any such access or availability after such
twelve (12) month period shall be subject to the Parties entering into a service
agreement as contemplated by Section 2.4.

 

ARTICLE IV

PAYMENTS AND ROYALTIES.

 

Section 4.1.   Upfront and Other Payments. In partial consideration for entering
into this Agreement, BCV shall pay to Senesco the following amounts:

 

(a)       **** on the Commercialization License Commencement Date; and

 

(b)       **** on the six (6) month anniversary of the Commercialization License
Commencement Date.

 

Section 4.2.   BCV Equity. On the Commercialization License Commencement Date,
in partial consideration for the grant of the Commercialization License, BCV
shall issue to Senesco an equity interest representing fifteen percent (15%) of
the equity of BCV on a fully-diluted basis, which equity interest will not be
diluted by the first $1.0 million of equity investment into BCV, and shall
otherwise have the same rights and privileges as the equity interests of BCV
that are owned by the founders of BCV (including, if the founders of BCV have
such protections, anti-dilution protection for additional financings in excess
of the initial $1.0 million investment identical to any anti-dilution protection
of the founders of BCV (noting that the founders do not expect to have any such
anti-dilution protection)), all on such terms and conditions to be more fully
set forth in BCV’s Operating Agreement (“Senesco’s Equity Interest”). In
addition, for as long as Senesco retains ownership of Senesco’s Equity Interest,
(a) Senesco shall have the right to appoint one (1) member to BCV’s advisory
board and (b) in the event of the conversion of BCV from a limited liability
company to a corporation, Senesco shall receive shares of capital stock in said
corporation such that Senesco’s rights in such corporation (including
anti-dilution protection, if any, and the right to the advisory board seat) will
be substantially equivalent to Senesco’s Equity Interest.

 

- 12 -

 

 

Section 4.3.   Ordinary Royalties.

 

(a)       In addition to the payments specified in Sections 4.1 and 4.4 and the
issuance of BCV equity specified in Section 4.2, in partial consideration for
the grant of the Commercialization License by the Senesco Parties hereunder, on
a Licensed Product-by-Licensed Product and country-by-country basis, during the
applicable Royalty Term and subject to the provisions of this Section 4.3, BCV
will pay to Senesco a royalty equal to *** of Net Sales of such Licensed
Product.

 

(b)       Only one royalty will be due with respect to the same unit of Licensed
Product. No royalties will be due upon the sale or other transfer among BCV and
its Affiliates, but in such case the royalty will be due and calculated upon
BCV’s or its Affiliates’ Net Sales to the first independent Third Party or
Sublicensee. No royalties will accrue on the sale or other disposition of the
Licensed Product by BCV or its Affiliates for use in a field trial sponsored or
funded by BCV or its Affiliates for which no consideration is received other
than reimbursement of costs, or on the disposition of a Licensed Product in
reasonable quantities by BCV or its Affiliates as donations (for example, to
non-profit institutions or government agencies for a non-commercial purpose),
for which no consideration is received.

 

(c)       BCV will pay Senesco a minimum annual aggregate royalty of *** on each
anniversary of the Commercialization License Commencement Date during the Term.
For clarity, such payment will not be made on a Licensed Product-by-Licensed
Product or country-by-country basis. Each minimum annual royalty payment is
creditable in full against payments due Senesco pursuant to Section 4.3(a)
solely in the calendar year in which such minimum annual royalty payment is
made.

 

Section 4.4.   Sublicense Income. In addition to the payments specified in
Sections 4.1 and 4.3 and the issuance of BCV equity specified in Section 4.2, in
partial consideration of the grant of the Commercialization License by the
Senesco Parties hereunder, BCV will pay Senesco sublicense fees during the Term
in an amount equal to twenty percent (20%) of any Sublicense Income received by
BCV or its Affiliates.

 

Section 4.5.   Payment. All payments to be made by BCV hereunder shall be made
in United States Dollars by wire transfer of immediately available funds to such
United States bank account as shall be designated by Senesco within thirty (30)
days of any applicable due date, and shall be computed in United States dollars
at the exchange rate prevailing in each country in the Territory at the close of
the last business day of the applicable calendar quarter. The exchange rates
used for such conversion shall be those set forth in the Wall Street Journal,
New York edition. Late payments shall bear interest at the rate of one percent
(1%) of the outstanding balance per month as prorated, or the maximum amount
permitted by law, whichever is less. In the event that, by reason of Applicable
Laws in any country, it becomes impossible or illegal for BCV to transfer, or
have transferred on its behalf, royalties or other payments to Senesco, payments
will be made in the country in local currency by deposit in a local bank
designated by Senesco.

 

- 13 -

 

 

Section 4.6.    Sales Reports and Royalty Payments. After the first commercial
sale of each Licensed Product and during the Term, BCV shall furnish to Senesco
a written report, with respect to each such Licensed Product, within sixty (60)
days after the end of each calendar quarter (or portion thereof, if this
Agreement terminates during a calendar quarter), showing the amount of royalty
and other payments due for the immediately preceding calendar quarter (or
portion thereof). Royalty and other payments for each calendar quarter shall be
due within sixty (60) days after the end of each calendar quarter (or portion
thereof, if this Agreement terminates during a calendar quarter). Each written
report shall include a full and accurate accounting of:

 

(a)          the gross sales and quantity of each Licensed Product sold by BCV
and its Affiliates in the preceding calendar quarter;

 

(b)          the calculation of Net Sales from such gross sales, including each
deduction;

 

(c)          the amount of Sublicense Income received by BCV from its
Sublicensees;

 

(d)          the amount of taxes, if any withheld to comply with Applicable Law;
and

 

(e)          a calculation of payments due to Senesco with respect to the
foregoing (including the application of any credits pursuant to Sections 4.3(c)
and/or 7.1(a) and any calculation of currency conversion).

 

If no royalty or other payment is due for any royalty period hereunder, BCV
shall so report to Senesco in writing.

 

Section 4.7.   Tax Withholding. All payments under this Agreement shall be made
without any deduction or withholding for or on account of any tax, except as set
forth in this Section 4.7. The Parties agree to cooperate with one another and
use reasonable efforts to minimize obligations for any and all income or other
taxes required by Applicable Law to be withheld or deducted from any of the
royalty and other payments made by or on behalf of a Party hereunder
(“Withholding Taxes”). The applicable Paying Party under this Agreement (the
“Paying Party”) shall, if required by Applicable Law, deduct from any amounts
that it is required to pay to the Recipient Party hereunder (the “Recipient
Party”) an amount equal to such Withholding Taxes, provided that the Paying
Party shall give the Recipient Party reasonable notice prior to paying any such
Withholding Taxes. Such Withholding Taxes shall be paid to the proper taxing
authority for the Recipient Party’s account and, if available, evidence of such
payment shall be secured and sent to recipient within one (1) month of such
payment. The Paying Party shall, at the Recipient Party’s cost and expense, do
all such lawful acts and things and sign all such lawful deeds and documents as
the Recipient Party may reasonably request to enable the Paying Party to avail
itself of any applicable legal provision or any double taxation treaties with
the goal of paying the sums due to the Recipient Party hereunder without
deducting any Withholding Taxes.

 

- 14 -

 

 

Section 4.8.   Records and Audit. BCV shall keep, and shall cause each of its
Affiliates and Sublicensees, if any, to keep, full and accurate books of
accounting in accordance with GAAP, as may be reasonably necessary for the
purpose of calculating the royalties and other amounts payable to Senesco
hereunder. Such books of accounting (including those of BCV’s Affiliates and
Sublicensees, if any) shall be kept at their principal place of business and,
with all necessary supporting data, shall during all reasonable times during
business hours for the three (3) years next following the end of the calendar
year to which each shall pertain, be open for inspection upon written notice by
Senesco and at Senesco’s sole cost (except as provided below), no more than once
per year, by a nationally-recognized independent certified public accountant,
for the purpose of verifying royalty and other payment statements for compliance
with this Agreement. Such independent certified accountant will execute BCV’s
standard form of confidentiality agreement, and will be permitted to share with
Senesco solely its findings with respect to the accuracy of the royalties and
other amounts reported as payable under this Agreement. The results of each
inspection, if any, shall be binding on both Parties. Senesco shall pay for such
inspections, except that in the event there is any upward adjustment in
aggregate royalties or other amounts payable for the period of such inspection
of more than five percent (5%) of the amount actually paid to Senesco, BCV shall
pay for the reasonable out-of-pocket Third Party costs of such audit. In the
event such accounting determines that BCV paid Senesco more than the amount
properly due in respect of any calendar quarter, then any excess payments made
by BCV will be credited against future amounts due to Senesco from BCV, or if no
such future amounts are reasonably expected to be due to Senesco from BCV, then
Senesco will reimburse BCV for any overpayment by BCV.

 

ARTICLE V

CONFIDENTIAL INFORMATION

 

Section 5.1.   Confidentiality Obligations. Each of the Senesco Parties and BCV
agree that during the Term and for ten (10) years thereafter, it shall keep
confidential, and shall cause its Affiliates and its and their directors,
employees, consultants, agents, subcontractors, and sublicensees to keep
confidential, all Confidential Information of the disclosing Party. Neither of
the Senesco Parties nor BCV nor any of their Affiliates or its or their
directors, employees, consultants, agents, subcontractors, or sublicensees shall
use Confidential Information of the disclosing Party for any purpose whatsoever
other than to exercise any rights granted to it or reserved by it hereunder or
to carry out its responsibilities hereunder. Without limiting the foregoing but
subject to Section 5.2, Section 5.3, Section 5.4, and Section 5.5 below, each
Party may disclose such information to the extent such disclosure is reasonably
necessary to (a) file and prosecute patent applications and/or maintain patents
which are filed or prosecuted in accordance with the provisions of this
Agreement or submit regulatory applications and filings, (b) file, prosecute or
defend litigation in accordance with the provisions of this Agreement, or (c)
comply with Applicable Laws or the order of a court of competent jurisdiction,
including Applicable Laws of the U.S. Securities and Exchange Commission (“SEC”)
or any nationally recognized securities exchange, quotation system or
over-the-counter market on which such Party has its securities listed or traded;
provided, however, that if a Party is required to make any such disclosure of
the disclosing Party’s Confidential Information in connection with any of the
foregoing, it shall give reasonable advance notice to the disclosing Party of
such disclosure requirement and shall use reasonable efforts to assist such
disclosing Party in efforts to avoid or minimize the degree of such disclosure
and secure confidential treatment of such information required to be disclosed.
Moreover, BCV may disclose Confidential Information of the Senesco Parties
relating to the research, development or commercialization of the Biofuel IP in
the Field and/or any Licensed Products to entities with whom BCV has (or may
have) a marketing, commercialization and/or development collaboration and who
have a specific need to know such Confidential Information and who are bound in
writing by a like obligation of confidentiality and restrictions on use,
provided that BCV shall be liable for any breach of such confidentiality and
non-use obligations by any such Third Party.

 

- 15 -

 

 

Section 5.2.   Exclusions. The obligations of confidentiality and non-use
imposed by this ARTICLE V shall not apply to any information, data or materials
that a receiving Party can demonstrate by written records or other tangible
evidence, (a) as of the date of disclosure is demonstrably known to the
receiving Party or its Affiliates other than by virtue of a prior confidential
disclosure to such Party or its Affiliates; (b) as of the date of disclosure is
in, or subsequently becomes publicly known, through no fault or omission of the
receiving Party or its Affiliates; (c) is obtained from a Third Party having a
lawful right to make such disclosure free from any obligation of confidentiality
to the disclosing Party; or (d) is independently developed by or for the
receiving Party or its Affiliates without reference to or reliance upon any
Confidential Information of the disclosing Party.

 

Section 5.3.   Limited Disclosure and Use. Each of the Senesco Parties and BCV
agree that any disclosure of the other Party’s Confidential Information to any
of its Affiliates or its or their directors, employees, consultants, agents,
subcontractors, or sublicensees shall be made only if and to the extent
necessary to carry out its rights and responsibilities under this Agreement,
shall be limited to the maximum extent possible consistent with such rights and
responsibilities, and shall only be made if such Persons are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement. Either Party may disclose Confidential Information of the disclosing
Party to any bona fide actual or prospective collaborators, underwriters,
sublicensees, investors, lenders or other financing sources who are obligated in
writing to keep such information confidential on terms as protective as terms of
this ARTICLE V, to the extent reasonably necessary to enable such actual or
prospective collaborators, underwriters, sublicensees, investors, lenders or
other financing sources, acquirors, or companies being acquired by such Party to
determine their interest in collaborating with, sublicensing, underwriting or
making an investment in, otherwise providing financing to, acquiring or being
acquired by the receiving Party; provided that such Party shall be liable for
any breach of such confidentiality and non-use obligations by any such Third
Party. Each of the Senesco Parties and BCV further agree not to disclose or
transfer the other Party’s Confidential Information to any Third Parties under
any circumstance without the prior written approval from the other Party, except
as otherwise required by Applicable Law, and except as otherwise expressly
permitted by this Agreement. Each Party shall take such action, and shall cause
its Affiliates, and its and their employees, consultants, agents,
subcontractors, and sublicensees to take such action, to preserve the
confidentiality of each other Party’s Confidential Information as it would
customarily take to preserve the confidentiality of its own Confidential
Information. Each Party, upon the termination of this Agreement, shall return
all the Confidential Information disclosed or transferred to it by the other
Party pursuant to this Agreement, including all copies and extracts of documents
and all manifestations of Confidential Information in any form; provided,
however, that a Party may retain (a) any Confidential Information of the other
Party relating to any license which expressly survives such termination,
provided that such Confidential Information shall remain subject to the
obligations of confidentiality set forth herein, and (b) one (1) copy of all
other Confidential Information in inactive archives solely for the purpose of
maintaining a record of information and materials deemed to be Confidential
Information hereunder.

 

- 16 -

 

 

Section 5.4.   Publicity. Neither Party may publicly disclose the existence or
terms or any other matter of fact regarding this Agreement without the prior
written consent of the other Party; provided, however, that either Party may
make such a disclosure (a) to the extent required to comply with Applicable Laws
or court orders or the requirements of the SEC or any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (b) to any actual or prospective
collaborators, underwriters, sublicensees, investors, lenders, other financing
sources, acquirors, or companies being acquired by such Party who are obligated
in writing to keep such information confidential on terms as protective as terms
of this ARTICLE V, provided that such Party shall be liable for any breach of
such confidentiality and non-use obligations by any such Third Party. The Party
desiring to make any such disclosure under clause (a) above shall inform the
other Party of the proposed announcement or disclosure in reasonably sufficient
time prior to public release, which shall be at least five (5) business days,
and shall provide the other Party with a written copy thereof. Each Party agrees
that it shall reasonably cooperate with the other with respect to all
disclosures regarding this Agreement to the SEC and any other governmental or
regulatory agencies, including requests for confidential treatment of
proprietary information of either Party included in such disclosure.

 

Section 5.5.   Publications. After the Evaluation Period, BCV may publish or
present the results of research and development of the Biofuel IP in the Field
and/or a Licensed Product generated by BCV or its Affiliates or Sublicensees,
subject to the prior review and approval by Senesco for patentability and
protection of the Senesco Parties’ Confidential Information as provided in this
Section 5.5. BCV will provide to Senesco the opportunity to review any proposed
abstracts, manuscripts or summaries of presentations that cover the results of
research and development of the Biofuel IP in the Field and/or a Licensed
Product or that may include Senesco Party Confidential Information. Senesco will
designate a person or persons who will be responsible for reviewing such
publications. Such designated person will respond in writing promptly and in no
event later than sixty (60) days after receipt of the proposed material with
either approval of the proposed material or a specific statement of concern,
based upon either the need to seek patent protection or concern regarding
competitive disadvantage arising from the proposal or inclusion of Senesco Party
Confidential Information. In the event of concern, BCV agrees not to submit such
publication or to make such presentation that contains such information until
Senesco is given a reasonable period of time (not to exceed ninety (90) days) to
seek patent protection for any material in such publication or presentation that
it believes is patentable or to resolve any other issues, and BCV will remove
from such proposed publication any Confidential Information of the Senesco
Parties as requested by Senesco.

 

- 17 -

 

 

Section 5.6.   Use of Name; Press Release. Neither Party shall employ or use the
name of the other Party in any promotional materials or advertising without the
prior express written permission of the other Party. Upon execution of this
Agreement, the Parties intend to issue a mutually agreed press release regarding
the subject matter of this Agreement. Each Party understands that this Agreement
is likely to be of significant interest to investors, analysts and others and,
therefore, that either Party has the right to make announcements of events or
developments with respect its own development and commercialization activities
relating to this Agreement that are material to such Party. The Parties agree
that any such announcement will not contain Confidential Information of the
disclosing Party (including the terms of this Agreement) or, if disclosure of
such Confidential Information is required by the SEC or any nationally
recognized securities exchange, quotation system or over-the-counter market on
which such Party has its securities listed or traded, will make reasonable
efforts to minimize such disclosure and obtain confidential treatment for any
such information that is disclosed to a government agency. Each Party agrees to
provide the other Party with a copy of any public announcement as soon as
reasonably practicable prior to its scheduled release. Except in the case of
extraordinary circumstances, each Party will provide the other with an advance
copy of any announcement at least five (5) business days prior to its scheduled
release. Each Party has the right to expeditiously review and recommend changes
to any announcement regarding this Agreement, provided that such right of review
and recommendation will only apply for the first time that specific information
is disclosed and will not apply to the subsequent disclosure of substantially
similar information that has been previously disclosed.

 

ARTICLE VI

INTELLECTUAL PROPERTY

 

Section 6.1.   Biofuel IP. As between the Parties, subject to the rights granted
to BCV under this Agreement, the Senesco Parties shall retain sole and exclusive
ownership of all rights, title and interest in and to the Biofuel IP.

 

Section 6.2.   Ownership of Inventions. Each Party will exclusively own all
Technology developed or conceived and reduced to practice solely by its and its
Affiliates’ employees, agents or independent contractors (each, a “Sole
Invention”). Although the Parties do not intend or expect to jointly develop any
Technology (except pursuant to an agreement entered into pursuant to Section
2.4, which agreement shall separately address ownership and other rights in
Technology developed thereunder), in the event they do so, then all inventions
made jointly by employees, agents or independent contractors of each Party
(including each Party’s Affiliates) will be owned jointly by the Parties such
that each Party has an undivided one-half interest therein (“Joint Inventions”).
(All Patents claiming patentable Joint Inventions will be referred to as “Joint
Patents”). Except to the extent either Party is restricted by the rights granted
to the other Party and covenants contained herein, each Party will be entitled
to practice, and to grant to Third Parties or its Affiliates or sublicensees the
right to practice, inventions claimed in a Joint Patent without restriction or
an obligation to account to the other Party.

 

Section 6.3.   License to Senesco. BCV grants to Senesco, and Senesco accepts,
subject to the terms and conditions of this Agreement, an exclusive, fully
paid-up, perpetual and worldwide license, with the right to grant sublicenses
through multiple tiers, under the BCV Improvements, Joint Inventions and Joint
Patents to research, develop, make, have made, use, sell, offer for sale and
otherwise commercialize products and services in the Senesco Field.

 

Section 6.4.   Inventorship. Inventorship and authorship of inventions and other
intellectual property rights conceived, reduced to practice and/or authored in
connection with this Agreement shall be determined in accordance with the laws
of the United States.

 

- 18 -

 

 

 

ARTICLE VII

PROVISIONS CONCERNING THE FILING, PROSECUTION
AND MAINTENANCE OF PATENT RIGHTS

 

Section 7.1.   Patent Filing, Prosecution and Maintenance.

 

(a)       Subject to the other terms of this ARTICLE VII, the Senesco Parties,
at their expense, shall have the sole right, but not the obligation (except as
set forth below with respect to the Existing Biofuel Patent Rights), to prepare,
file, prosecute, maintain and defend, throughout the world, the Biofuel Patent
Rights (other than the Joint Patents, which are addressed in Section 7.1(c)
below), including seeking any extensions thereto and supplementary protection
certificates therefor. The Senesco Parties will use Commercially Reasonable
Efforts to file, prosecute, maintain and defend the Existing Biofuel Patent
Rights. Promptly after the filing, submission or receipt thereof, Senesco shall
provide BCV with copies of new applications for any Patent Rights that Senesco
reasonably determines are Biofuel Patent Rights (other than Joint Patents) and
all material correspondence received from and all material submissions to be
made to any government patent office or authority with respect to any patent
application or patent included in such Biofuel Patent Rights (other than Joint
Patents). If the Senesco Parties elect not to file in any country in the
Territory a patent application on a patentable Sole Invention of Senesco or its
Affiliates constituting Developed Technology, or to cease the prosecution,
maintenance or defense of an Existing Biofuel Patent Right, or any other Patent
Rights that Senesco reasonably determines are Biofuel Patent Rights (other than
Joint Patents), then subject to Senesco’s obligations under the Third Party
Agreements, Senesco shall provide BCV with prompt written notice of the decision
to not file or continue the prosecution of such patent application or
maintenance or defense of such patent in sufficient time to allow BCV to file,
continue prosecution of such application or maintain or defend such patent in a
timely manner. In such event, subject to the Third Party Agreements in the case
of the Existing Biofuel Patent Rights, the Senesco Parties shall permit BCV, in
BCV’s sole discretion, to file or continue prosecution or maintenance or defense
of such Biofuel Patent Right in the applicable country at BCV’s own expense and
in the applicable Senesco Party’s name, and BCV will be entitled to apply all
such expense as a credit against any amounts payable to Senesco under this
Agreement, provided, however, that any such action does not violate the terms of
any judgment, settlement, compromise or other resolution or agreement then
binding upon such Senesco Party. Each Party will, at the prosecuting Party’s
request and expense, reasonably assist and cooperate in the filing and
prosecution, maintenance or defense of any application, amendment, submission,
response or correspondence with respect to any such Biofuel Patent Rights. Each
Party will give due consideration to the comments of the other Party.

 

- 19 -

 

 





 

(b)     Subject to the other terms of this ARTICLE VII, BCV, at its expense,
shall have the sole right but not the obligation to prepare, file, prosecute,
maintain and defend, throughout the world, any Patent Rights claiming the BCV
Improvements, including seeking any extensions thereto and supplementary
protection certificates therefor. BCV shall have the first right, but not the
obligation, to file or continue prosecution or maintenance of any application
for any such Patent Right claiming a BCV Improvement using patent counsel
selected by BCV. Promptly after the filing, submission or receipt thereof, then
BCV shall provide Senesco with copies of new applications for any such Patent
Rights and all material correspondence received from and all material
submissions to be made to any government patent office or authority with respect
to any patent application or patent claiming BCV Improvements. In addition, if
BCV elects not to file in any country in the world a patent application on BCV
Improvements, or to cease the prosecution or maintenance or defense of such
Patent Rights claiming BCV Improvements in any country in the world, BCV shall
provide Senesco with prompt written notice upon the decision to not file or
continue the prosecution of such patent application or maintenance or defense of
such patent in sufficient time to allow Senesco to file, continue prosecution of
such application or maintain or defend such patent in a timely manner. In such
event, BCV shall permit Senesco, in Senesco’s sole discretion, to file or
continue prosecution or maintenance or defense of such Patent Rights claiming
the BCV Improvements in the applicable country at Senesco’s own expense and in
BCV’s name, provided, however, that any such action does not violate the terms
of any judgment, settlement, compromise or other resolution or agreement then
binding upon BCV and provided further that Senesco shall incorporate BCV’s
reasonable comments and shall confer and reasonably discuss with BCV any
concerns and seek to resolve such concerns by mutual agreement.

 

(c)     In the case of Joint Inventions, the Parties shall decide whether or not
to secure patent protection and which Party shall bear the primary
responsibility for preparing, filing and prosecuting the patent applications
resulting therefrom. Patent-related expenses for Joint Patents are to be shared
equally by the Parties. If the Parties cannot agree which Party shall bear the
primary responsibility for preparing, filing, and prosecuting patent
applications resulting from a Joint Patent, then counsel mutually agreeable to
the Parties shall prepare, file and prosecute the patent applications and the
Parties shall equally share the expenses related thereto. Each Party shall
promptly render all necessary assistance reasonably requested by the other Party
in applying for and prosecuting the patent applications. Neither Party shall
file any patent application on Joint Inventions which shall lead to the
disclosure of the other Party’s Confidential Information, unless the other Party
has first agreed in writing to the filing. If a Party responsible for the
prosecution or maintenance of a patent or patent application directed to a Joint
Invention elects not to continue prosecution or maintenance of such patent or
patent application, the Party will give the other Party notice of such election
within a reasonable period prior to allowing such patent or patent application
to lapse or become unenforceable, and the other Party will have the right to
continue prosecution or maintenance of such patent or patent application. If a
Party (the “Relinquishing Party”) declines to pay its share of patent-related
expenses for any patent application or patent directed to a Joint Invention, the
other Party may assume payment of the Relinquishing Party’s share of the
patent-related expenses, and the Relinquishing Party will assign title to such
patent application or patent to the Party assuming payment.

 

Section 7.2.     Notice of Infringement. If, during the Term, either Party
learns of any actual, alleged or threatened infringement or misappropriation by
a Third Party of any Biofuel IP or BCV Improvements, such Party shall promptly
notify the other Party and shall provide such other Party with available
evidence of such infringement or misappropriation.

 

- 20 -

 

 

Section 7.3.     Enforcement of Patent Rights.

 

(a)     BCV shall have the first right (but not the obligation), at its own cost
and expense and with legal counsel of its own choice, to bring suit (or take
other appropriate legal action) against any actual, alleged or threatened
infringement of the Biofuel Patent Rights, Joint Patents and Patent Rights
claiming BCV Improvements, each in the Field, provided that such rights with
respect to the Biofuel Patent Rights and Joint Patents shall commence only on
and after the Commercialization License Commencement Date, and prior to such
date (i) Senesco shall have the exclusive right (but not the obligation) to
bring suit (or take other appropriate legal action) against any actual, alleged
or threatened infringement of the Biofuel Patent Rights and (ii) neither Party
shall have the right to bring suit or take other legal action against any
actual, alleged or threatened infringement of the Joint Patents without the
other Party’s prior written consent. Senesco and its Affiliates each shall have
the right, at its own cost and expense, to be represented in any such action
brought by BCV, to the extent involving the Biofuel Patent Rights or Joint
Patents, by counsel of Senesco’s own choice; provided, however, that under no
circumstances shall the foregoing affect the right of BCV to control the suit or
other legal action as described in the first sentence of this Section 7.3(a).

 

(b)     If none of BCV, its Affiliates or any of its Sublicensees, on its own
initiative, files any suit or other legal action against any such infringement
to the extent permitted by this Agreement within ninety (90) days after the
earliest of notice under Section 7.2 (or, if sooner, fifteen (15) days prior to
any deadline relating to loss of any rights with respect to such infringement),
then Senesco or its Affiliates shall have the right to bring suit or take other
appropriate legal action against such actual, alleged or threatened infringement
with respect to the Biofuel Patent Rights, Joint Patents or Patent Rights
claiming BCV Improvements in the Field, in Senesco’s name and at its expense,
upon written notice delivered to BCV within five (5) days of the expiration of
such ninety (90) day or fifteen (15) day period, as the case may be. BCV shall
have the right, at its own cost and expense, to be represented in any such
action brought by Senesco or its Affiliates by counsel of BCV’s own choice;
provided, however, that under no circumstances shall the foregoing affect the
right of Senesco or its Affiliates to control the suit or other legal action as
described in the first sentence of this Section 7.3(b).

 

(c)     Senesco and its Affiliates shall have the sole right, but not the
obligation, at its sole expense to file any suit or take other legal action
against any infringement of the Biofuel Patent Rights, Joint Patents and Patent
Rights claiming the BCV Improvements in the Senesco Field and to retain any
damages, monetary awards or other amounts recovered therefrom. BCV shall have
the right, at its own cost and expense, to be represented in any such action
brought by Senesco or its Affiliates, to the extent involving Patent Rights
claiming BCV Improvements or Joint Patents, by counsel of BCV’s own choice;
provided, however, that under no circumstances shall the foregoing affect the
right of Senesco and its Affiliates to control the suit or other legal action as
described in the first sentence of this Section 7.3(c).

 

(d)     The Parties shall not settle, compromise or otherwise resolve any suit
or legal action addressed by this Section 7.3, nor make any admissions, filings,
statements or other disclosures in any such suit or legal action, that would
restrict, waive or otherwise encumber or impair the rights licensed to the
applicable Party hereunder, or subject the other Party to any liability or
obligations in connection therewith, without the prior written consent of that
affected Party.

 

- 21 -

 

 

(e)        Any damages, monetary awards or other amounts recovered, whether by
judgment or settlement, pursuant to any suit or other legal action taken under
Sections 7.3(a) or (b), shall be applied as follows:

 

(i)      first, to reimburse the Parties for their respective costs and expenses
(including reasonable attorneys’ fees and costs) incurred in prosecuting such
enforcement action; and

 

(ii)     any amounts remaining shall be allocated as follows: (A) if BCV or any
of its Sublicensees is the Party bringing such suit or taking such legal action,
all such amounts shall be retained by BCV or such Sublicensee, subject to such
amounts being treated as Net Sales for which royalties shall be due to Senesco
pursuant to Section 4.2 and (B) if Senesco or its Affiliate is the Party
bringing such suit or taking such other legal action, all such amounts shall be
retained by Senesco, subject to such amounts being treated as Net Sales for
which royalties shall be payable by Senesco to BCV under the terms of Section
4.2 applied mutatis mutandis.

 

(f)        If a Party brings any such suit or legal action under this Section
7.3, the other Party agrees to be joined as a party plaintiff if necessary to
prosecute such suit or legal action, and to give the Party bringing such action
or proceeding reasonable assistance and authority to file and prosecute the
suit, at the expense of the Party bringing such suit or legal action; provided,
however, that neither Party shall be required to transfer any right, title or
interest in or to any property to the other Party or any Third Party to confer
standing on a Party hereunder.

 

Section 7.4.     Infringement of Third Party Rights. If any Licensed Product
that is manufactured, used or sold by or for BCV becomes the subject of a Third
Party’s claim or assertion of infringement of a Patent controlled by such Third
Party, the Party first having notice of the claim or assertion will promptly
notify the other Party in writing, and the Parties will promptly meet to
consider the claim or assertion and the appropriate course of action. Each Party
has the right to take action to defend any such claim brought against it by a
Third Party, provided, however, that neither Party will enter into any
settlement of any claim described in this Section 7.4 that affects adversely the
other Party’s rights or interests without first obtaining the other Party’s
written consent, which consent will not be unreasonably withheld. Nothing in
this Section 7.4 will be deemed to relieve either Party of its obligations under
Section 8.4.

 

Section 7.5.     Other Infringement Resolutions. In the event of a dispute or
potential dispute which has not ripened into a demand, claim or suit of the
types described in Sections 7.3 or 7.4, the same principles governing control of
the resolution of the dispute, consent to settlement of the dispute, and
implementation of the settlement of the dispute (including the sharing in and
allocating the receipt of damages, license fees, royalties and other
compensation) will apply.

 

- 22 -

 

 

ARTICLE VIII

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 8.1.     Mutual Representations and Warranties. BCV hereby represents
and warrants to Senesco, and Senesco represents and warrants, to BCV, as to each
of the Senesco Parties as follows:

 

(a)      Corporate Existence and Power. It is a company or corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement.

 

(b)      Authority and Binding Agreement. As of the Effective Date, (i) it has
the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (ii) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder; and (iii) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, arrangement, winding-up, moratorium, and similar
laws of general application affecting the enforcement of creditors’ rights
generally, and subject to general equitable principles, including the fact that
the availability of equitable remedies, such as injunctive relief or specific
performance, is in the discretion of the court.

 

(c)      No Conflict. It has not entered, and will not enter, into any agreement
with any Third Party that is in conflict with the rights granted to the other
Party under this Agreement, and has not taken and will not take any action that
would in any way prevent it from granting the rights granted to the other Party
under this Agreement, or that would otherwise materially conflict with or
adversely affect the rights granted to the other Party under this Agreement. Its
performance and execution of this Agreement does not result in a breach of any
other contract to which it is a party.

 

Section 8.2.     Senesco. Senesco represents and warrants, as of the Effective
Date, to BCV that:

 

(a)      it or Senesco Sub is the sole and exclusive owner of all right, title
and interest in the Biofuel IP existing as of the Effective Date and is entitled
to grant the Licenses specified herein. The Biofuel IP is free and clear of any
liens, charges and encumbrances. Senesco Sub is a wholly owned subsidiary of
Senesco. Senesco will promptly notify BCV in writing if at any time during the
Term it becomes aware that the foregoing representation and warranty ceases to
be true.

 

- 23 -

 

 

(b)      The Biofuel Patent Rights listed on Schedule A and the Biofuel Know-How
provided to BCV pursuant to Section 3.2 constitute all of the Patent Rights and
Technology owned by Senesco or its Affiliates on the Effective Date that would,
but for the rights granted to BCV pursuant to this Agreement, be infringed or
misappropriated by the exercise by BCV of its rights under this Agreement,
provided that if after the Effective Date BCV identifies any Biofuel Patent
Rights that, as of the Effective Date, have been omitted from Schedule A or
Biofuel Know-How that have not been provided to BCV pursuant to Section 3.2, and
if such omissions were unintentional BCV’s sole remedy shall be to require
Senesco to include (and to cause the Senesco Sub to include) such Biofuel Patent
Rights on Schedule A or to provide such Biofuel Know-How to BCV pursuant to
Section 3.2.

 

(c)      To the Senesco Parties’ knowledge, there are no claims, judgments or
settlements against or owed by Senesco or its Affiliates or pending or
threatened claims or litigation against Senesco or its Affiliates or to which
Senesco or its Affiliate is a party relating to the Biofuel IP that would
reasonably be expected to impact activities under this Agreement. Without
limiting the generality of the foregoing, as of the Effective Date, to the
Senesco Parties’ knowledge, no claim has been made against them (i) asserting
the invalidity, misuse, unregisterability or unenforceability of any of the
Biofuel Patent Rights (other than in the ordinary course of patent prosecution
before the U.S. Patent and Trademark Office or any foreign patent office) or
(ii) challenging the Senesco Parties’ ownership or Control of the Biofuel IP or
making any adverse claim of ownership of the Biofuel IP. Senesco will promptly
notify BCV in writing if at any time during the Term it becomes aware that the
foregoing representation and warranty ceases to be true.

 

(d)      Listed on Schedule D are all the agreements existing as of the
Effective Date between Senesco or its Affiliates and any Third Parties pursuant
to which Senesco or its Affiliates has rights and/or obligations with respect to
any Biofuel IP to the extent relevant to BCV’s rights under this Agreement in
the Field (“Third Party Agreements”). Prior to the Effective Date Senesco has
provided to BCV true and correct copies of all Third Party Agreements from which
copies have been redacted only those terms that are not material to either the
Senesco Parties’ obligations under this Agreement or the rights granted to BCV
under this Agreement. Neither Senesco nor any of its Affiliates is or has been a
party to any agreement with the U.S. federal government or an agency thereof
pursuant to which the U.S. federal government or such agency provided funding
relating to the Biofuel IP or any Licensed Product.

 

(e)      The Senesco Parties have no knowledge of any Patent Rights (other than
the Biofuel Patent Rights) that may be infringed by the practice or use of the
Biofuel IP in the Field or by the development, manufacture, use or sale of
Licensed Products, and no claim of infringement of the Patent Rights of any
Third Party has been made nor, to the Senesco Parties’ knowledge, threatened
against Senesco or any of its Affiliates with respect to the practice or use of
the Biofuel IP in the Field or the development, manufacture, sale or use of
Licensed Products. To the Senesco Parties’ knowledge, neither Senesco nor any of
its Affiliates or their respective current or former employees has
misappropriated any of the Biofuel Know-How from any Third Party, and the
Senesco Parties have no knowledge of any claim by a Third Party that such
misappropriation has occurred.

 

(f)      To the Senesco Parties’ knowledge, the Biofuel IP is not being
infringed or misappropriated by any Third Party in the Field.

 

- 24 -

 

 

Section 8.3.     No Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND,
WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, AND EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, ALL SUCH WARRANTIES ARE HEREBY DISCLAIMED, INCLUDING
WARRANTIES ARISING BY COURSE OF DEALING, PERFORMANCE, CUSTOM OR USAGE IN THE
TRADE, AND IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE
DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY LICENSED PRODUCT OR OTHER
PRODUCT PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR
SALES LEVEL WITH RESPECT TO A LICENSED PRODUCT WILL BE ACHIEVED.

 

Section 8.4.     Indemnification.

 

(a)      BCV Indemnity. BCV shall indemnify, defend and hold harmless Senesco,
its Affiliates and their respective directors, officers, employees, stockholders
and agents and their respective successors, heirs and assigns (the “Senesco
Indemnitees”) from and against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) (“Loss”) incurred by or
imposed upon such Senesco Indemnitees, or any of them, in connection with any
Third Party claims, suits, actions, demands or judgments, including product
liability matters, to the extent arising, (i) as a consequence of a material
breach by BCV of its representations, warranties, covenants or agreements
hereunder, (ii) as a consequence of the gross negligence or willful misconduct
of any BCV Indemnitee in exercising its rights or performing its obligations
under this Agreement, (iii) out of the conduct by or on behalf of BCV or its
Affiliates or Sublicensees of research, development and commercialization
activities relating to the Licensed Products, or (iv) out of the sale or use by
any Person of any Licensed Products sold by or on behalf of BCV or any of its
Affiliates or Sublicensees; except in the case of clauses (iii) and (iv) to the
extent such Loss arises from a matter for which Senesco is obligated to
indemnify BCV under Section 8.4(b).

 

(b)      Senesco Indemnity. Senesco shall indemnify, defend and hold harmless
BCV, its Affiliates and their respective directors, officers, employees, agents
and equity holders and their respective successors, heirs and assigns (the “BCV
Indemnitees”), from and against any Loss incurred by or imposed upon such BCV
Indemnitees, or any of them, in connection with any Third Party claims, suits,
actions, demands or judgments, to the extent arising (i) as a consequence of a
material breach by a Senesco Party of its representations, warranties, covenants
or agreements hereunder, (ii) as a consequence of the gross negligence or
willful misconduct of any Senesco Indemnitee in exercising its rights or
performing its obligations under this Agreement, or (iii) out of or related to
the exercise by Senesco, its Affiliates or any Third Party deriving rights from
Senesco or its Affiliates, of Senesco’s rights under Sections 6.3 or 9.5.

 

- 25 -

 

 

(c)      Indemnification Procedures. In the event that any Indemnitee is seeking
indemnification under this Section 8.4 from a Party (the “Indemnifying Party”),
the other Party shall notify the Indemnifying Party of such claim with respect
to such Indemnitee as soon as reasonably practicable after the Indemnitee
receives notice of the claim, and the Party (on behalf of itself and such
Indemnitee) shall permit the Indemnifying Party to assume direction and control
of the defense of the claim (including the right to settle the claim solely for
monetary consideration) and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim; it being understood and agreed
that the right to assume the direction and control of such litigation shall be
conditioned upon the ongoing existence of each of the following: (i) the
Indemnifying Party expressly agrees in writing to the Indemnified Party without
a reservation of rights that, as between the Parties, the Indemnifying Party
shall be solely obligated to fully satisfy and discharge the claim
notwithstanding any limitation with respect to indemnification included in this
Agreement; (ii) such claim is solely for monetary damage; and (iii) such claim
shall not involve a criminal matter or be a claim being brought by a
governmental authority. The indemnification obligations under this Section 8.4
shall not apply to any harm suffered as a direct result of any delay in notice
to the Indemnifying Party hereunder or to amounts paid in settlement of any
claim, demand, action or other proceeding if such settlement is effected without
the consent of the Indemnifying Party, which consent shall not be withheld or
delayed unreasonably. The Indemnitee, its employees and agents, shall reasonably
cooperate with the Indemnifying Party and its legal representatives in the
investigation of any claim, demand, action or other proceeding covered by this
Section 8.4.

 

Section 8.5.     LIMITATION OF LIABILITY.

 

(a)      NEITHER PARTY SHALL BE LIABLE TO THE OTHER, OR TO ANY THIRD PARTY
CLAIMING THROUGH OR UNDER THE OTHER PARTY, FOR ANY LOST PROFITS OR FOR ANY
INDIRECT, EXEMPLARY, SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES OF ANY KIND
ARISING OUT OF THIS AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, EXCEPT WITH RESPECT TO A BREACH OF EITHER PARTY’S OBLIGATIONS WITH
RESPECT TO ARTICLE V, A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER Section 8.4, A
PARTY’S INFRINGEMENT OR MISAPPROPRIATION OF THE INTELLECTUAL PROPERTY RIGHTS OF
THE OTHER PARTY, OR A PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD.

 

(b)      THE LIMITATIONS OF LIABILITY CONTAINED IN THIS AGREEMENT ARE A
FUNDAMENTAL PART OF THE BASIS OF EACH PARTY’S BARGAIN HEREUNDER, AND NEITHER
PARTY WOULD ENTER INTO THIS AGREEMENT ABSENT SUCH LIMITATION OF LIABILITY.

 

Section 8.6.     Insurance. Each Party will maintain insurance during the Term
of this Agreement and for a period of at least two (2) years thereafter with a
reputable, solvent insurer in an amount appropriate for its business and
products of the type that are the subject of this Agreement, and for its
obligations under this Agreement. BCV’s commercial general liability insurance
coverage shall name Senesco as an additional insured from the Effective Date
forward with respect to BCV’s performance hereof. Each Party will provide the
other Party, upon written request, with evidence of the existence and
maintenance of such insurance coverage. Moreover, BCV agrees to provide Senesco
with certificates evidencing such coverage at least sixty (60) days prior to the
first commercial sale of a Licensed Product and at least annually thereafter.
Such insurance certificates shall state that such insurance shall not be
canceled or materially altered except upon written notice to the other Party.

 

- 26 -

 

 

ARTICLE IX

 

TERM AND TERMINATION

 

Section 9.1.     Term. Unless terminated earlier pursuant to this Article IX,
the term of this Agreement (“Term”) shall commence on the Effective Date and
shall continue until the expiration of the last-to-expire Royalty Term for a
Licensed Product. Upon expiration of the Term, the rights granted under Article
2 will become fully-paid and perpetual.

 

Section 9.2.     Termination by Senesco.

 

(a)      Insolvency. Senesco shall have the right, on behalf of the Senesco
Parties, to terminate this Agreement, at Senesco’s sole discretion, on written
notice to BCV upon the filing by BCV in any court or agency pursuant to any
statute or regulation of the United States or any other jurisdiction a petition
in bankruptcy or insolvency or for reorganization or similar arrangement for the
benefit of creditors or for the appointment of a receiver or trustee of BCV or
its assets, or if BCV is served with an involuntary petition against it in any
insolvency proceeding, upon the ninety-first (91st) day after such service if
such involuntary petition has not previously been stayed or dismissed, or upon
the making by BCV of an assignment of substantially all of its assets for the
benefit of its creditors.

 

(b)      Material Breach. Senesco shall have the right, on behalf of the Senesco
Parties, to terminate this Agreement, in its entirety or on a Licensed
Product-by-Licensed Product basis, at Senesco’s sole discretion, upon delivery
of written notice to BCV, in the event of any material breach by BCV of any
terms and conditions of this Agreement applicable to this Agreement or such
Licensed Product, if such breach has not been cured within (i) thirty (30) days
with respect to a material breach involving the failure to make a payment when
due or (ii) forty-five (45) days with respect to any other material breach of
this Agreement, after written notice thereof is given by Senesco to BCV
specifying the nature of the alleged breach.

 

(c)      Diligence. BCV’s breach of its obligation in Section 3.1(c) to use
Commercially Reasonable Efforts to research, develop and commercialize at least
one Licensed Product in the Field shall be deemed a material breach of this
Agreement. Senesco may exercise its termination right under Section 9.2(b) with
respect to such material breach in its sole discretion on a Licensed
Product-by-Licensed Product basis or with respect to this Agreement in its
entirety.

 

Section 9.3.     Termination by BCV.

 

(a)      Insolvency. BCV shall have the right to terminate this Agreement, at
BCV’s sole discretion, on written notice to Senesco upon the filing by a Senesco
Party in any court or agency pursuant to any statute or regulation of the United
States or any other jurisdiction a petition in bankruptcy or insolvency or for
reorganization or similar arrangement for the benefit of creditors or for the
appointment of a receiver or trustee of a Senesco Party or its assets, or if a
Senesco Party is served with an involuntary petition against it in any
insolvency proceeding, upon the ninety-first (91st) day after such service if
such involuntary petition has not previously been stayed or dismissed, or upon
the making by a Senesco Party of an assignment of substantially all of its
assets for the benefit of its creditors (“Senesco Party Bankruptcy”).
Notwithstanding the foregoing, BCV agrees to exercise the foregoing termination
right only in the event that the Senesco Party Bankruptcy has or is reasonably
likely to have a material adverse effect on BCV’s rights or the performance of
the Senesco Parties’ obligations under this Agreement.

 

- 27 -

 

 

(b)      Material Breach. BCV may terminate this Agreement in the event of any
material breach by a Senesco Party of any terms and conditions of this
Agreement, provided that such breach has not been cured within forty-five (45)
days after written notice thereof is given by BCV to Senesco specifying the
nature of the alleged breach.

 

(c)      Elective Termination During the Evaluation Period. BCV may terminate
this Agreement at any time during the Evaluation Period, for any or no reason,
effective upon written notice to Senesco delivered no later than the Evaluation
Period Termination Date.

 

(d)      Elective Termination After the Evaluation Period. BCV may terminate
this Agreement at any time on or after the second anniversary of the
Commercialization License Commencement Date for any or no reason upon sixty (60)
days prior written notice to Senesco.

 

Section 9.4.     Effect of Termination for Senesco Breach or Insolvency.
Notwithstanding anything to the contrary in Section 9.8, if BCV terminates this
Agreement pursuant to Section 9.3(a) or (b), then Sections 6.3 and 7.3(c) shall
terminate and all the rights granted to BCV in Article 2 and Article 7 will
survive such termination until the Term would otherwise expire under Section
9.1; provided, that BCV continues to use Commercially Reasonable Efforts to
develop and commercialize Licensed Products in the Field and shall pay all
amounts due to Senesco pursuant to Article 4 until such time at which the Term
would otherwise have expired under Section 9.1 (at which time the
Commercialization License will be fully paid and perpetual pursuant to Section
9.1), which payments may be reduced by any damages awarded in a final judgment
(from which no appeal is or may be taken) against the Senesco Parties for their
breach of this Agreement.

 

Section 9.5.     Effect of Termination by BCV During the Evaluation Period. Upon
any termination of this Agreement pursuant to Section 9.3(c), notwithstanding
anything to the contrary in Section 9.8, the rights and obligations of the
Parties hereunder, and all licenses granted to BCV, shall immediately cease,
and:

 

(a)      BCV shall promptly assign to Senesco all of BCV’s rights, title and
interest in and to any and all BCV Improvements, BCV Owned Service Improvements,
Joint Inventions and Joint Patents.

 

(b)      Within thirty (30) days after the effective date of termination, BCV
shall provide to Senesco a comprehensive final report containing the research
and development activities undertaken by BCV during the Evaluation Period, and
shall provide Senesco with copies of, and BCV hereby assigns to Senesco all of
BCV’s rights, title and interest in and to, all data and results of such
activities, including business plans, testing plans, testing results, a summary
of all business development initiatives and results, presentations, research
materials and industry data (“Final Report”). Senesco may use the information
contained in the Final Report for any purpose.

 

- 28 -

 

 

(c)      BCV shall, and shall cause any Sublicensee or other Person to which BCV
has provided any Confidential Information of the Senesco Parties, to return (or
purge its systems and files of, and suitably account for) all tangible
Confidential Information of the Senesco Parties (including the BCV Improvements,
BCV Owned Service Improvements, Joint Inventions and Joint Patents and
information contained in the Final Report to the extent they are Confidential
Information), except that BCV shall be entitled to retain, through its legal
counsel, one (1) copy of such Confidential Information to the extent required
under any Applicable Law or to ensure compliance with the terms of this
Agreement. BCV shall certify in writing that it has fully complied with its
obligations under this Section 9.5(c) within seven (7) days after its receipt of
a request by Senesco for such a certification.

 

(d)      The rights and obligations of the Parties set forth in Section 8.3 (No
Warranties), Section 8.4 (Indemnification), Section 8.5 (Limitation of
Liability), and Section 8.6 (Insurance) and ARTICLE V (Confidential
Information), ARTICLE IX (Term and Termination) and ARTICLE X (Miscellaneous)
(and any definitions referred to therein), shall survive termination of this
Agreement.

 

Section 9.6.     Effect of Other Termination. Upon any termination of this
Agreement other than pursuant to Section 9.3(a), 9.3(b) or 9.3(c), the rights
and obligations of the Parties hereunder, and all licenses granted to BCV, shall
immediately cease (except as otherwise provided in this Section 9.6 and Section
9.8), and:

 

(a)      All amounts due and payable to Senesco prior to the effective date of
termination shall be paid to Senesco no later than the effective termination
date of this Agreement.

 

(b)      Should BCV have any inventory of the terminated Licensed Product, other
than upon termination of this Agreement pursuant to Section 9.2(b), BCV shall
have the right to dispose of such inventory after termination of this Agreement
with respect to such terminated Licensed Product (subject to the payment to
Senesco of any royalties due hereunder thereon). If Senesco terminates this
Agreement pursuant to Section 9.2(b), BCV and its Affiliates and Sublicensees
shall immediately cease all sales of the terminated Licensed Products.

 

(c)      In the event that the Commercialization License is terminated, any
granted Sublicenses that include commercialization rights will remain in full
force and effect and Senesco will enter into appropriate agreements or
amendments to the Sublicense to substitute itself for BCV as the licensor
thereunder; provided that (i) the Sublicense complies with the terms of this
Agreement, (ii) the Sublicensee is not then in breach of its Sublicense, (iii)
the Sublicensee agrees to be bound to the Senesco Parties as licensors under the
terms and conditions of the Sublicense without imposing any greater obligation,
representation, warranty or liability on the Senesco Parties than imposed on the
Senesco Parties under this Agreement, and (iv) all payments under the Sublicense
in respect of the Biofuel IP and Licensed Products shall be made directly to
Senesco. If any of the foregoing requirements are not satisfied with respect to
a Sublicense, such Sublicense shall terminate upon termination of the
Commercialization License.

 

- 29 -

 

 

(d)      Each Party shall return and shall cause any Sublicensee or other Person
to which it has provided Confidential Information of the other Party (or purge
its systems and files of, and suitably account for) all tangible Confidential
Information of the other Party (in the case of termination on a Licensed
Product-by-Licensed Product basis, in connection with the terminated Licensed
Product(s)), except that such Party shall be entitled to retain, through its
legal counsel, one (1) copy of such Confidential Information to the extent
required under any Applicable Law or to ensure compliance with the terms of this
Agreement. Each Party shall certify in writing that it has fully complied with
its obligations under this Section 9.6(d) within seven (7) days after its
receipt of a request by the other Party for such a certification.

 

(e)      The license granted under Section 6.3 shall survive, but shall not
include any BCV Improvement that is (i) first conceived, discovered, developed
or authored eighteen (18) months or more after the effective date of termination
and that is (ii) a BCV Improvement solely by virtue of being related to the
Biofuel IP as opposed to an improvement to or derivative of the Biofuel IP.
Further, BCV agrees to negotiate in good faith with Senesco with respect to BCV
granting to Senesco a royalty-bearing license under any Technology Controlled by
BCV that BCV actually uses and is necessary to develop, manufacture or
commercialize the Licensed Products in the Field, the terms of such license to
be commercially reasonable.

 

Section 9.7.     Remedies. Except as otherwise expressly set forth in this
Agreement, the termination provisions of this ARTICLE IX are in addition to any
other relief and remedies available to either Party at law or in equity.

 

Section 9.8.     Surviving Provisions. Except as otherwise expressly stated in
this Agreement, the rights and obligations of the Parties set forth in Section
4.6 (Sales Reports and Royalty Payment) (with respect to the last calendar
quarter of the Term), Section 4.7 (Tax Withholding), Section 4.8 (Sales Record
Audit), Section 7.1(c) (Prosecution of Joint Patents), Sections 7.3(c) and (d)
(with respect to Senesco’s right to enforce certain Patent Rights), Section 8.3
(No Warranties), Section 8.4 (Indemnification), Section 8.5 (Limitation of
Liability) and Section 8.6 (Insurance) and ARTICLE V (Confidential Information),
ARTICLE VI (Intellectual Property), ARTICLE IX (Term and Termination) and
ARTICLE X (Miscellaneous) (and any definitions referred to therein), as well as
any rights or obligations otherwise accrued hereunder (including any accrued
payment obligations), shall survive the termination of this Agreement for any
reason. Termination of this Agreement for any reason shall not release any Party
from any liability or obligation that has accrued prior to such expiration or
termination, nor affect the survival of any provision hereof to the extent it is
expressly stated to survive termination. Termination of this Agreement for any
reason shall not constitute a waiver or release of, or otherwise be deemed to
prejudice or adversely affect, any rights, remedies, or claims, whether for
damages or otherwise, that a Party may have hereunder or that may arise out of
or in connection with such termination.

 

- 30 -

 

 

Section 9.9.     Bankruptcy Rights. All rights and licenses granted under or
pursuant to this Agreement by a Party are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code. The Parties agree that a Party, as a licensee
of intellectual property under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code. The Parties
further agree that, in the event of a rejection of this Agreement by a Party in
any bankruptcy proceeding by or against such Party under the U.S. Bankruptcy
Code, (a) the other Party shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in such other
Party’s possession, shall be promptly delivered to it upon written request
therefor, and (b) such Party (in any capacity, including debtor-in-possession)
and its successors and assigns (including any trustee) shall not interfere with
the other Party’s rights to intellectual property and all embodiments of
intellectual property, and shall assist and not interfere with the other Party
in obtaining intellectual property and all embodiments of intellectual property
from another entity. The term “embodiments” of intellectual property includes
all tangible, intangible, electronic or other embodiments of rights and licenses
hereunder, including all compounds and products embodying intellectual property,
Licensed Products, regulatory filings and related rights, and Biofuel IP, Joint
Inventions, Joint Patents and BCV Improvements. The foregoing provisions are
without prejudice to any rights a Party, as licensee of intellectual property
under this Agreement, may have arising under the Bankruptcy Code or other
applicable law.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.     Notification. All notices, requests and other communications
hereunder shall be in writing, shall be addressed to the receiving Party’s
address set forth below or to such other address as a Party may designate by
notice hereunder, and shall be either (a) delivered by hand, (b) sent by private
courier service providing evidence of receipt, or (c) sent by registered or
certified mail, return receipt requested, postage prepaid. The addresses and
other contact information for the Parties are as follows:

 

  If to Senesco or Senesco Sub:  

721 Route 202/206, Suite 130

Bridgewater, New Jersey 08807

Attn: Joel Brooks, CFO

          With a copy to:  

Dechert LLP

Suite 500

902 Carnegie Center

Princeton, New Jersey 08540-6531

Attn: James J. Marino

 

 

  If to BCV:  

BioCorp Ventures LLC



336 Bon Air Center #418

Greenbrae, CA 94904

Attn: Tony Shapiro

 

- 31 -

 

 

  With a copy to:  

Faber Daeufer Itrato & Cabot PC

950 Winter Street

Suite 4500

Waltham, MA 02451

Attn: Ken Itrato

 

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving Party at the address of such Party set forth above, (ii) if sent by
private courier, on the day such notice is delivered to the recipient, or (iii)
if sent by registered or certified mail, on the fifth (5th) business day
following the day such mailing is made.

 

Section 10.2.     Governing Law; Jurisdiction. This Agreement shall be deemed to
have been made in the State of Delaware, and its form, execution, validity,
construction and effect shall be determined in accordance with, and any dispute
arising from the performance or breach hereof shall be governed by and construed
in accordance with, the laws of the State of Delaware, excluding its body of law
controlling conflicts of law. Each of the Parties irrevocably submits to the
exclusive jurisdiction of the federal and state courts situated in the State of
Delaware for purposes of any suit, action or proceeding arising out of this
Agreement or any transaction contemplated hereby and agrees not to commence any
action, suit or proceeding related hereto except in such courts. Neither Party
shall challenge or contest the subject matter or personal jurisdiction of any
such court or its venue or assert the defense of forum nonconveniens.

 

Section 10.3.     Entire Agreement. This Agreement, together with all of its
Schedules, constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. No modification to this Agreement shall be effective unless in
writing with specific reference to this Agreement and signed by the Parties.

 

Section 10.4.     Waiver. The terms or conditions of this Agreement may be
waived only by a written instrument executed by the Party waiving compliance.
The failure of either Party at any time or times to require performance of any
provision hereof shall in no manner affect its rights at a later time to enforce
the same. No waiver by either Party of any condition or term shall be deemed as
a continuing waiver of such condition or term or of another condition or term.

 

Section 10.5.     Headings. Section and subsection headings are inserted for
convenience of reference only and do not form part of this Agreement.

 

Section 10.6.     Assignment. This Agreement shall not be assignable by either
Party to any Affiliate or Third Party without the prior written consent of the
other Party hereto, except to an entity that acquires all or substantially all
of the capital stock, business or assets of the Party to which this Agreement
pertains (whether by merger, reorganization, acquisition, sale or otherwise),
provided that in each case the assigning Party provides written notice to the
other Party of such assignment and the assignee agrees in writing to be bound by
the terms and conditions of this Agreement. Any permitted assignee shall assume
all obligations of its assignor under this Agreement. Any purported assignment
in violation of this Section 10.6 shall be null and void, ab initio. In the
event that either of the Senesco Parties is party to an Industry Transaction or
any other consolidation or reorganization, BCV agrees to reasonably negotiate in
good faith any amendments to this Agreement requested by a Senesco Party, so
long as such amendments would not have a material adverse effect on BCV’s rights
or obligations under this Agreement.

 

- 32 -

 

 

Section 10.7.     Force Majeure. Except for obligations of payment arising
hereunder, neither Party shall be liable to the other for failure or delay in
the performance of any of its obligations under this Agreement for the time and
to the extent such failure or delay is caused by earthquake, riot, civil
commotion, terrorism, war, hostilities between nations, governmental law, order
or regulation, embargo, action by the government or any agency thereof, act of
God, storm, fire, accident, labor dispute or strike, sabotage, explosion or
other similar or different contingencies, in each case, beyond the reasonable
control of the respective Party. The Party affected by force majeure shall
provide the other Party with full particulars thereof as soon as it becomes
aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and shall use its commercially
reasonable efforts to overcome the difficulties created thereby and to resume
performance of its obligations as soon as practicable. If the performance of any
obligation under this Agreement is delayed owing to a force majeure for any
continuous period of more than three (3) months, the Parties hereto shall
consult with respect to an equitable solution including the possible termination
of this Agreement.

 

Section 10.8.     Construction. The Parties hereto acknowledge and agree that:
(a) each Party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision; (b) the rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to all Parties hereto and not in favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.
Neither Party shall challenge the validity or enforceability of the terms,
conditions, obligations and covenants hereunder.

 

Section 10.9.     Severability. If any provision(s) of this Agreement are or
become invalid, are ruled illegal by any court of competent jurisdiction or are
deemed unenforceable under then current Applicable Law from time to time in
effect during the Term hereof, it is the intention of the Parties that the
remainder of this Agreement shall not be affected thereby, provided that a
Party’s rights under this Agreement are not materially affected. The Parties
hereto covenant and agree to renegotiate any such term, covenant or application
thereof in good faith in order to provide a reasonably acceptable alternative to
the term, covenant or condition of this Agreement or the application thereof
that is invalid, illegal or unenforceable, it being the intent of the Parties
that the basic purposes of this Agreement are to be effectuated.

 

Section 10.10.     Status. Nothing in this Agreement is intended or shall be
deemed to constitute a partner, agency, employer-employee, or joint venture
relationship between the Parties.

 

- 33 -

 

 

Section 10.11.     Further Assurances. Each Party agrees to execute, acknowledge
and deliver such further instructions, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

Section 10.12.     Counterparts. This Agreement may be executed simultaneously
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

- 34 -

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative.

 

SENESCO TECHNOLOGIES, INC.   BIOCORP VENTURES, LLC           By: /s/ Leslie J.
Browne   By: /s/ Chester Aldridge           Name: Leslie J. Browne    Name:
Chester Aldridge            Title: President & CEO   Title: Managing Director  
        SENESCO, INC.                 By: /s/ Leslie J. Browne                
Name: Leslie J. Browne                   Title: President       

 

 

 

 



SCHEDULE A

 

BIOFUEL IP

 

Country Status Application No. Filing Date Patent
No. Issue Date Expiration Date Title *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
***

  

ii

 

 

SCHEDULE B

 

EXCLUDED PRODUCTS

 

Banana seedlings, transgenic banana plants

 

“Cotton”: Cells, plants, seeds, part of plants of any species of the genus
Gossypium cultivated for cotton fiber and/or cotton seed oil production

 

“Brassica”: Cells, plants, seeds, part of plants of any species of the genus
Brassica cultivated for oilseed production, including but not limited to
Brassica napus, Brassica juncea, Brassica rapa, Brassica carinata

 

“Rice”: Oryza sativa sp, and hybrids thereof

 

Corn, soy and any hybrid varieties thereof

 

Alfalfa, Medicago species

 

Garden plants: Bedding plants are flowering plants used in outdoor garden,
container and hanging basket settings. Some examples of bedding plants include,
but are not limited to, Petunia, Begonia, Impatiens, Marigold, Geranium, Vinca
and Pansy.

 

Potted plants: Potted plants are herbaceous or woody flowering plants used in
indoor pot situations for aesthetic purposes. Some examples of potted plants
include, but are not limited to, Poinsettia, Lilly, potted Rose, Azalea, African
Violet, Chrysanthemum, Kalanchoe and Cyclamen

 

Turf grass, excluding grasses used for forage: fine turf, amenity turf grass,
recreational turf

 

All trees cultivated, harvested or produced for any purpose (other than those
grown for the purpose of edible fruit and nut production) including all
derivative products from such trees regardless of end use.

 

Any and all products, goods or services to the extent incorporating, containing,
utilized or enabled by or otherwise exploiting any of the foregoing.

 

iii

 

 

SCHEDULE C

 

DEVELOPMENT PLAN

 

BioCorp Ventures development plan consists of 4 primary steps:

1.Validation

2.Market Analysis

3.Use of Funds

4.Capital

Each of these four development plan steps are summarized below.

BCV’s initial Development plan goals are to establish whether or not a
commercially viable product for biofuel can be extracted using the Senesco
technology. BCV will focus its efforts on that discovery process.

STEP 1. VALIDATION

BCV will likely work with a reputable research center **** for the validation of
Senesco’s technology, in particular its improvements to transgenic algae and
jatropha compared to wild types and current best commercial strains. Validation
may also include a discovery phase whereby additional algal variations are
evaluated.

BCV may also elect to work with private individuals (such as John Thompson) for
commercial validation processes.

In parallel with validation work, BCV will also engage in:

STEP 2. MARKET ANALYSIS

BCV will work with market experts to determine the best use of funds for market
focus, business development and commercialization.

STEP 3. USE OF FUNDS

Upon completion of validation and market analysis, BCV will be in a position to
properly evaluate and allocate an appropriate use of funds.

The use of funds will include (but not be limited to) operational needs such as:

1.G&A staffing plans

 

2.Business development efforts

 

3.Grant application work

 

STEP 4. CAPITAL

Capital sources will be determined by the amount of money required to properly
execute on the use of funds.

 

iv

 

 

SCHEDULE D

 

THIRD PARTY AGREEMENTS

 

Patent License Agreement, between Senesco Technologies, Inc. and Monsanto
Company, effective August 6, 2007.

 

Commercial License Agreement, between Senesco Technologies, Inc. and Arborgen,
LLC, effective December 31, 2006.

 

Development and License Agreement, between Senesco Technologies, Inc. and The
Scotts Company, effective March 8, 2004.

 

License Agreement, between Senesco Technologies, Inc. and Bayer CropScience AG,
executed on July 17, 2007.

 

License Agreement, between Senesco Technologies, Inc. and Bayer CropScience AG,
executed on August 30, 2007.

 

License Agreement, between Senesco Technologies, Inc. and Bayer CropScience
GmbH, effective November 8, 2006.

 

Senesco Inc. License Agreement, between Senesco Technologies, Inc. and Rahan
Meristem, effective May 17, 1999.

 

Development and License agreement, between Senesco Technologies, Inc. and
Cal/West Seeds, dated as of September 14, 2002.

 

v

 

